office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 lmdonis posts-112903-08 uilc date october to ed hutzmann senior tax analyst small_business self employed third party communication none date of communication not applicable from janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject interest-free adjustments and penalties this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the subject of an employment_tax examination is entitled to an interest-free adjustment under sec_6205 when the accuracy-related_penalty under sec_6662 applies conclusion the determination of whether the subject of an employment_tax examination is entitled to an interest-free adjustment is based on whether the taxpayer meets the requirements for an interest-free adjustment under sec_6205 and the regulations thereunder however the facts and circumstances warranting application of the accuracy-related_penalty may indicate that the underpayment was not the result of an error or that the taxpayer knowingly underreported its liability therefore precluding the taxpayer from receiving an interest-free adjustment under sec_6205 posts-112903-08 facts you have requested advice with regard to an issue that examiners have encountered in employment_tax examinations in such examinations examiners must determine whether application of the accuracy-related_penalty to an employment_tax underpayment precludes the taxpayer from receiving an interest-free adjustment for the amount of the underpayment this memorandum does not address situations where penalties other than the accuracy-related_penalty are warranted law and analysis sec_6662 provides for a penalty equal to of the portion of an underpayment to which the section applies sec_6662 provides in relevant part that sec_6662 applies to the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 provides that for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard the accuracy-related_penalty imposed under sec_6662 for negligence or disregard of rules or regulations applies to various types of culpable behavior sec_1_6662-3 of the income_tax regulations provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 provides that the term disregard includes any careless reckless or intentional disregard of rules or regulations a disregard is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position id a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule or regulations exists under circumstances that demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id a disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id the common link between the different forms of conduct sanctioned by the sec_6662 penalty is culpability a finding of negligence intentional disregard of the regulations recklessness or carelessness implies some level of bad intention by the taxpayer sec_6205 provides that if less that the correct amount of tax imposed by sec_3101 sec_3111 sec_3201 sec_3221 or sec_3402 is paid with respect to any payment of wages or compensation proper adjustments with respect to both the tax and the amount to be posts-112903-08 deducted shall be made without interest in such manner and at such times as the secretary may by regulations prescribe sec_31_6205-1 of the employment_tax regulations provides that an employer who makes or has made an undercollection or underpayment of employee tax under sec_3101 employer tax under sec_3111 employee tax under sec_3201 employer tax under sec_3221 or income_tax required under sec_3402 to be withheld with respect to any payment of wages or compensation shall correct such error as provided in this section and that such correction shall constitute an interest-free adjustment to the extent provided in b or c of this section sec_31_6205-1 provides that an error is ascertained when the employer has sufficient knowledge of the error to be able to correct it sec_31_6205-1 provides that an interest-free adjustment may not be made after the earlier of receipt of notice_and_demand for payment based on an assessment or receipt of a notice_of_determination of worker classification under sec_7436 sec_31_6205-1 provides in relevant part that if a return is filed and if no employee tax no employer tax or less than the correct amount of either such tax with respect to any payment to an employee of wages as defined in the federal_insurance_contributions_act or compensation as defined in the railroad_retirement_tax_act is reported on such return and paid to the service the employer shall correct the underpayment by making an interest-free adjustment sec_31_6205-1 provides in relevant part that if a return is filed for a return_period and if no income_tax or less than the correct amount of income_tax required under sec_3402 to be withheld from wages paid to an employee in such period is reported on a return and paid to the service the employer shall correct the underpayment by making an interest-free adjustment revrul_75_464 1975_2_cb_474 addresses interest-free adjustments in the context of an audit the ruling provides that since an error may not be discovered until an audit is made of the employer’s tax returns by the internal_revenue_service if a form_2504 agreement to assessment and collection of additional tax is signed at the conclusion of such audit the agreement form will be considered to satisfy the interest- free adjustment requirements under sec_31_6205-1 and or c the ruling goe sec_1 treasury_decision reg-111583-07 was published in the federal_register on date fr amending the regulations under sec_6205 and modifying the process by which interest-free adjustments to employment_taxes are made td is effective date and applies to errors ascertained on or after date the regulations did not change the adjustment process in any substantial way relevant to this memorandum other than clarifying the limitations on its use see note supra t d incorporated this aspect of revrul_75_464 into the final regulations under sec_6205 effective date confirming the application of interest-free adjustments in the examination context see supra note specifically sec_31_6205-1 provides that forms used in examination to agree to the adjustment may constitute adjusted returns and receive interest-free treatment posts-112903-08 on to provide that the service will not allow interest-free adjustments in cases in which the taxpayer’s returns for prior years were audited and additional tax found to be due with respect of the same issue involved in the current audit nor in cases in which the taxpayer after having been informed of his tax status as an employer knowingly underreports his employment_tax liability in subsequent years neither the interest-free adjustment rules under sec_6205 nor the accompanying regulations define the term error for purposes of determining when an interest-free adjustment may be made the merriam-webster dictionary defines error as an act or condition of ignorant or imprudent deviation from a code of behavior an act involving an unintentional deviation from truth or accuracy or an act that through ignorance deficiency or accident departs from or fails to achieve what should be done there is no statutory or regulatory provision linking the meaning of an error for purposes of sec_6205 with the standard for imposing the accuracy-related_penalty under sec_6662 as a practical matter the same facts that indicate that the penalty is warranted may also indicate that there was no error for purposes of sec_6205 or that the employer knowingly underreported its liability so that no interest-free adjustment is available however an interest-free adjustment should not be denied solely because the accuracy-related_penalty is imposed rather the examiner should examine the facts to determine if the employer is entitled to an interest-free adjustment under the applicable guidance case development hazards and other considerations tigta report reference number tigta report has been cited as support for the position that where an interest-free adjustment applies the service should restrict the automatic assessment of penalties however the tigta report specifically addressed the inconsistency of automatically asserting penalties specifically penalties for failure_to_file pay and deposit on late-filed employment returns due to worker misclassification where interest was waived the report was concerned with the fact that employers who had misclassified workers and had made corrections pursuant to sec_6205 and the regulations by filing late original returns were being automatically assessed penalties the report recommended that in the context of worker misclassification where interest was waived on late-filed returns the failure_to_file pay and deposit penalties should also be waived we do not read the report to imply that all penalties should be waived in all cases where sec_6205 applies t d also incorporated the limitation regarding underpayments that cannot be adjusted on an interest-free basis specifically sec_31_6205-1 clarifies that no correction of an underpayment will be eligible for interest- free adjustment treatment if the failure to report relates to an issue that was raised in an examination of a prior return_period or if the employer knowingly underreported its employment_tax liability posts-112903-08 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
